PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/836,710
Filing Date: 8 Dec 2017
Appellant(s): Sun, Amy



__________________
Andrew Kumamoto
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 28 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Claims 25-28 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.

Claims 21-28 are rejected, insofar as definite, under 35 U.S.C. 103 as being unpatentable over USPN 5,194,026 Corwin et al. (Corwin) in view of USPN 8,191,171 O’Hara.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Corwin in view of O’Hara and in further view of US Pub No. 2011/0312233 Starck et al. (Starck).

Claims 31-38 are rejected, insofar as definite, under 35 U.S.C. 103 as being unpatentable over Corwin in view of O’Hara and in further view of US Pub No. 2019/0144085 Ventura et al. (Ventura).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Corwin in view of O’Hara and in further view of Ventura and Starck.

(2) Response to Argument
	Appellant’s First Argument:  Objection to the drawings should be withdrawn because drawings of claimed subject matter including “a bar assembly,” “quick release assembly,” “clip assembly,” “discontinuous hook and loop closure,” and “rail saver,” are not necessary for the understanding of the subject matter sought to be patented because these elements are already known in the prior art and/or adequately described in the specification and moreover they are commercially available and are routinely produced and purchased by surfboard shapers, surfing equipment manufacturers, surfers, and the general public.  As such, no person of skill in the art would need a drawing or a description of these elements to understand what the words mean and what structures they cover.
	Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  Appellant points to both purportedly “explicit definitions” in the specification of these claimed structures as well as lists of commercially available examples of the claimed structures as providing sufficient information of the subject matter sought to be patented.  These cited portions of the specification are inadequate for the providing sufficient information of the subject matter sought to be patented.  For example, the alleged “explicit definition” of “a bar assembly” cited by Appellant states:
As used herein, "leash plug" and "bar assembly" are used interchangeably and both mean an assembly with a bar around which a cord, Velcro strip, clip, carabiner, other material, or other apparatus can be attached to secure an item (e.g., a water sports accessory). The bar can be rigid (e.g., metal) or flexible (e.g., a cord). The bar can also be straight or curved (e.g., a D-ring). Leash plugs and bar assemblies can be on, above, below, within, or at the surface of a water sports apparatus, a water sports apparel, or a water sports accessory with which the leash plug or bar assembly is integrated.

Specification ¶ 21.
	Of note, the definition recites that the bar assembly “can be rigid,” “or flexible,” and further that it can be “straight,” or “curved.”  It further states that the bar assembly can alternately be disposed “above, below, within, or at the surface of a water sports apparatus…” Such a broad, expansive definition cannot be relied upon as providing sufficient information of the subject matter sought to be patented.  One would expect, for example, that an embodiment of the claimed invention comprising a bar assembly that is rigid, curved, and disposed below the surface of a water sports apparatus would look quite dissimilar to an embodiment of the claimed invention comprising a bar assembly that is straight, flexible, and disposed above the surface of a water sports apparatus.  Likewise, voluminous recitations of commercially available examples of claimed structures in the specification provide insufficient information of the subject matter sought to be patented.  For example, Appellant cites the following list of commercially available examples of the claimed “rail saver” as obviating the need to provide a depiction of claimed subject matter:
Examples of commercially available leashes that can be used with or adapted to the wetsuits, dry suits, and other water sports apparel disclosed herein include, for example, leashes sold by Channel Island Surfboards (e.g., Jordy Smith signature hex cords, Parker Coffin signature hex cords, Conner Coffin signature hex cords, CI hex cords, Dane Reynolds signature leash cylinder cord, Bobby Martinez signature hex cord leash, Soli Bailey comp leash, Soli Bailey regular leash, etc.), Creatures of Leisure (e.g., Lite, Comp, Reef, Outer Reef, Backdoor, Longboard, SUP, Pro, etc.), Dakine (e.g., John John Florence Kainui, John John Florence Comp, Plate Lunch X Procomp, Plate Lunch X Team, Procomp, Kainui Team, Superlite, Kainui, Peahi, Longboard, SUP, Coiled Bicep leash, Coiled wrist leash, deluxe fin leash, fin leash, etc.), FCS (e.g., FCS Premium, FCS Classic, FCS Longboard, etc.), Surf Station Surf Company (e.g., Surf Station surfboard leash, Surf Station Signature surfboard leash, etc.), On A Mission (e.g., Comp leash, Super Comp leash, Regular leash, Big Wave leash, etc.), Pro-Lite (e.g., Freesurf leash, Comp leash, Super Comp leash, Bodyboard leash, Comp/Knee leash, Survivor leash, etc.), and Stay Covered (e.g. Standard leash, Comp leash, XXL Big Wave leash, XXL Big Wave with Quick Release leash, etc).

Id. ¶ 48.
	This argument is likewise unpersuasive.  Examiner notes that 35 U.S.C. 113 recites that the “Appellant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented” (emphasis added).  A list of commercially available examples of claimed subject matter is a list of the inventions of others, not that of the Appellant.  Further, Examiner notes that one of ordinary skill would recognize that while the commercially available examples may share some similarities, they would likewise include various differences in their configurations with each manufacturer seeking to distinguish their particular product in order to entice consumers to choose their products over the products of their competitors.  As such, an embodiment of the claimed invention that uses, for example, a XXL Big Wave with Quick Release leash may appear and function materially differently than an embodiment that employed a Connor Coffin signature hex cord.  For at least these reasons, depictions of the cited claimed subject matter are necessary for a proper understanding of the subject matter sought to be patented.  The objection is maintained.     

	Appellant’s Second Argument:  Rejection of claims 28 and 38 under 35 USC 112(a) should be withdrawn because Examiner improperly changed the basis for rejecting claims 28 and 38 from a rejection under 35 USC 112(b) for indefiniteness in the Non-Final Rejection to a rejection under 35 USC 112(a) for new matter in the Final Rejection.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  This a misleading argument by Appellant based on a typographical error made by the Examiner in the Non-Final Rejection mailed on December 11, 2019 (see pg. 6) that was caught, corrected, and clearly noted in the Final Rejection mailed July 20, 2020 (see pg. 13).  In the Non-Final Rejection mailed December 11, 2019, under the heading “Claim Rejections – 35 USC § 112,” Examiner included quotations of the first paragraph of 35 USC 112(a) and 35 USC 112(b).  Examiner further noted, in boldface font, that “Claims 28 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement” and that “Claims 25-28 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention” (see pgs. 6-7).  Examiner additionally detailed the bases of both rejections under 35 USC 112.  Unfortunately, in detailing the basis of rejection under 35 USC 112(a), Examiner inadvertently included the typographical error “[t]his limitation is indefinite because it was not present in the disclosure as originally filed on December 8, 2017” (see pg. 6).  Examiner sincerely apologizes for any confusion this typographical error may have caused.  As any practitioner licensed to practice by the USPTO should recognize, a rejection under 35 USC 112(a) based on alleged indefiniteness of a claim limitation would not be proper.  While reviewing the Non-Final Rejection mailed December 11, 2019 in preparation for responding to Appellant’s Amendment filed April 10, 2020, Examiner discovered the typographical error.  In the Final Rejection mailed July 20, 2020, Examiner maintained the rejection under 35 USC 112(a) while correcting the typographical error to indicate that the rejection under 35 USC 112(a) was based on new matter rather than indefiniteness.  Examiner further included the following statement, noting the change and explaining the basis of the prior error:
Examiner notes that in the prior office action, the term “indefinite” was inadvertently used instead of the term “new matter” in this location, however for full clarity the error has been corrected here; Examiner further respectfully notes that the discussion of written description on page 32 of 52 of Appellant’s arguments demonstrates that Appellant recognized that Examiner was intending a new matter rejection under 35 USC 112(a) in this section rather than an indefiniteness rejection under 35 USC 112(b) and responded accordingly

Final Rejection at pg. 13.
	Examiner notes that between the mailing of the Non-Final Rejection on December 11, 2019 and the filing of the Amendment in response to that Non-Final Rejection on April 10, 2020, Appellant did not request an interview with the Examiner.  Examiner likewise notes that the Amendment filed by Appellant on April 10, 2020 does not reference the typographical error and argues against the rejection under 35 USC 112(a) in a manner that suggests a recognition that the rejection under 35 USC 112(a) was based on new matter rather than indefiniteness (see pg. 32 of 52).  Examiner further notes that in a telephonic interview between Examiner, SPE Clinton Ostrup, and Appellant on September 2, 2020, the topic of the correction of the typographical error was not raised by Appellant or discussed by the Examiner or SPE Ostrup.  The rejection of claims 28 and 38 under 35 USC 112(a) for new matter is maintained.  

	Appellant’s Third Argument:  Rejection of claims 25-28 and 35-38 under 35 U.S.C. 112(b) should be withdrawn and the limitation “means for hook and loop closure” should be interpreted under 35 U.S.C. 112(f).  
	Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  Examiner notes that 35 U.S.C. 112(f) states in relevant part that an “element in a claim for a combination may be expressed as a means or step for performing the specified function without recital of structure, material, or acts in support thereof” (emphasis added). Further, as explained in the MPEP § 2181, subsection I, claim limitations must meet a three-prong test to be properly interpreted under 35 U.S.C. 112(f) including that “the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function,” and that the “[u]se of the word ‘means’ (or ‘step’) in a claim with functional language creates a rebuttable presumption that the claim is to be treated in accordance with 35 U.S.C. 112(f) … [but] [t]he presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim recites sufficient structure, material, or acts to entirely perform the recited function.”  As noted previously in the final rejection mailed July 20, 2020, Examiner asserts that the claim limitation “means for hook and loop closure,” cannot be properly interpreted under 35 U.S.C. 112(f) because the phrase “hook and loop closure” implies structure and not function.  Therefore, the presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) by the phrase “means for” is effectively rebutted by the phrase “hook and loop closure.”  Appellant argues that “means for hook and loop closure” should be interpreted under 35 USC 112(f) on the basis that the phrase “hook and loop closure” somehow implies function rather than structure.  This is not found to be persuasive.  One of ordinary skill in the art in reviewing the cited claims and giving them their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification would not likely interpret the phrase “hook and loop closure” to imply a functional limitation.  As such, because the phrase “means for hook and loop closure” does not properly invoke 35 U.S.C. 112(f), the limitation cannot be limited by a description in the specification, and the claim is rendered indefinite under 35 U.S.C. 112(b).  The rejection of claims 25-28 and 35-38 under 35 USC 112(b) is maintained.

	Appellant’s Fourth Argument:  Rejection of claims 28 and 38 under 35 USC 112(a) for introducing new matter should be withdrawn because the limitation a “leash … wherein the means for hook and loop closure is discontinuous” does not constitute new matter because it was present in the application as originally filed on December 8, 2017.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  The present application was originally filed on December 8, 2017 including claims 1-20 presented for examination.  Claims 1-20 did not recite the limitation that “the means for hook and loop closure is discontinuous,” on the leash.  That limitation was first introduced in claims 28 and 38, which were filed as part of a preliminary amendment on April 25, 2019.  The disclosure as originally filed depicts and recites multiple times that the hook and loop closure attached to the wetsuit can be discontinuous (emphasis added; see at least para. 31 and Figs. 1A-1C).  The disclosure as originally filed does not depict or recite that the hook and loop closure attached to the leash can be discontinuous (emphasis added).  Appellant cites paragraph 24 of the specification as allegedly providing support for the hook and loop closure on the leash being discontinuous.  Paragraph 24 of the specification recites:
As used herein, "VELCRO" means VELCRO and other generic hook and loop tapes and closure systems. A VELCRO can mean both the hook portion and the loop portion of the closure system. When hooks and loops are mated, a VELCRO can also mean the mated combination. A VELCRO can be continuous (e.g., a single strip) or discontinuous (e.g., scored or having two or more sections).

However, Examiner notes that this argument is not persuasive at least because paragraph 24 is defining “VELCRO” rather than “hook and loop,” and even if paragraph 24 were defining “hook and loop” it does not support the assertion that the hook and loop disposed on the leash is discontinuous.  Likewise, the fact that there is support for discontinuous hook and loop closure to be on the wetsuit does not necessarily imply that the corresponding hook and loop closure on the leash would necessarily be discontinuous.  A continuous hook and loop closure disposed on the leash would presumably be capable of mating with a discontinuous hook and loop closure disposed on the wetsuit and there could be a myriad of reasons why one may choose to make one component of a hook and loop closure system (e.g. the hooks) discontinuous while making the corresponding component of the hook and loop closure (e.g. the loops) continuous.  The rejection is maintained.

Appellant’s Fifth Argument:  Rejection of claims 21-40 under 35 USC 103 should be withdrawn because in the Final Rejection mailed July 20, 2020, Examiner does not provide specific rebuttal evidence of the Declaration of Inventor Amy Sun filed under 37 CFR § 1.132 April 10, 2020 (hereafter “Sun Declaration”) beyond noting a conclusory statement about the arguments being not persuasive and therefore the Sun Declaration stands unopposed.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  The relevant standard set forth for addressing declarations under 37 CFR 1.132 is detailed in MPEP § 716.01(a) states that “[a]ffidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103.”  The allegations contained in the Sun Declaration are addressed in the Final Rejection mailed July 20, 2020 which states that:
Appellant’s arguments have been fully considered but they are not persuasive.  Examiner is not necessarily asserting that the present invention as disclosed does not represent a non-obvious improvement over the prior art nor that it may not solve a long-felt unsolved problem.  Examiner is merely respectfully asserting that the invention as claimed in exceptionally broad claim 21 does not satisfy such standards.  It is respectfully suggested that Appellant amend claim 21 to incorporate additional structural element(s) which find support in the application as originally disclosed in order to overcome the current basis of rejection.  The rejection is maintained.

Final Rejection at pgs. 7-8.
	As such, the Sun Declaration was considered and addressed in the Final Rejection.  Examiner notes that MPEP § 716.01(a) does not recite, for example, that the Examiner must accept the information contained in a declaration under 37 CFR 1.132 as true and/or persuasive.  The rejection is maintained.

	Appellant’s Sixth Argument:  Rejection of claim 21 under 35 USC 103 over USPN 5,194,026 Corwin et al. (Corwin) in view of USPN 8,191,171 O’Hara because the alleged motivation for this combination of references according to the Examiner is that it would have been obvious to configure the surfing leash invention as disclosed by Corwin to be used for surfers wearing a wetsuit because O’Hara teaches that it is known in the art for surfers to wear wetsuits when water temperatures are below comfortable or safe levels.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  Examiner notes that the Appellant’s arguments rely on a misrepresentation of the motivation to combine the references as has been previously addressed in the Final Rejection mailed July 20, 2020 (see pgs. 5-6).  Examiner agrees with Appellant’s assertion that O’Hara teaches that it is known in the art for surfers to wear wetsuits when water temperatures are below comfortable or safe levels does not provide a reason to integrate the leash device of Corwin with a wetsuit.  However, Examiner further asserts that such an interpretation is not intended by the rejection under 35 USC 103 over Corwin in view of O’Hara.  Corwin discloses leash (10) comprising an attachment assembly (20) intended to be used to attach a leash to a “surfer’s bathing or surfing suit” (col. 2, lines 5-25).  Examiner maintains that the recitation of “surfer’s bathing or surfing suit” in Corwin would be understood by one of ordinary skill in the art to encompass wetsuits despite the fact that Corwin does not recite the word “wetsuit.”  As such, Examiner asserts that the O’Hara reference wasn’t strictly necessary to reject claim 21 and that Corwin could have properly been interpreted to anticipate claim 21 under 35 USC 102.  However, Examiner added the O’Hara reference and maintains the rejection under 35 USC 103 in the interest of further clarity and in view of the fact that Corwin does not explicitly use the term “wetsuit.”  Contrary to Appellant’s interpretation of the rejection, the O’Hara reference is not cited to assert that the fact that wetsuits are known to be worn by surfers in cold conditions would make it obvious to configure the leash of Corwin to be used by surfers wearing wetsuits.  Rather, O’Hara is cited to support the notion that when Corwin recites the phrase “surfer’s bathing or surfing suit” one of ordinary skill in the art would recognize this phrase to encompass “wetsuits” because those of ordinary skill in the art recognize that in cold conditions it is customary for surfers to wear wetsuits.  The rejection is maintained.

Appellant’s Seventh Argument:  Rejection of claim 21 under 35 USC 103 over Corwin in view of O’Hara should be withdrawn because in the present application Examiner has referred to element 20 of Corwin as a “wetsuit attachment assembly” on leash while in co-pending application 16/058,175 Examiner referred to element 20 of Corwin as a “leash attachment assembly” on a wetsuit.  Examiner cannot simultaneously refer to element 20 of Corwin as a wetsuit attachment on a leash assembly and a leash attachment assembly on a wetsuit.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  As noted in the Final Rejection mailed July 20, 2020, Examiner is not “simultaneously” referring to element 20 of Corwin as both a wetsuit attachment on a leash assembly and a leash attachment on a wetsuit assembly because these two different designations of element 20 of Corwin take place in two separate applications (see pg. 6).  Examiner maintains that designating element 20 of Corwin as a wetsuit attachment on a leash assembly in the present application and as a leash attachment assembly on a wetsuit in application 16/058,175 are both proper.  The rejection is maintained.

	Appellant’s Eighth Argument:  Rejection of claim 21 under 35 USC 103 over Corwin in view of O’Hara should be withdrawn because element 20 of Corwin is merely a plastic clip attached to a waistband of a bathing garment (col. 3, lines 27-32) and that such a structure could not integrate with a wetsuit because “most wetsuits” cover the entire torso and thus lack a waistband on which to attach the clip and that even if attached at a different location on a wetsuit “it would not integrate with a complementary attachment assembly and thus could easily fall off.”
	Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  As Appellant tacitly acknowledges when noting that “most wetsuits” lack a waistband, wetsuits are known in the art and commercially available in a wide array of configurations based on factors such as cost, brand, the type of aquatic activity for which the wetsuit is intended to be used, and the particulars of the aquatic environments in which the wetsuit is intended to be worn.  As such, any assertion that there are absolutely no wetsuits known in the art and/or commercially available which include any configuration and/or structure(s) that element 20 of Corwin could attach to is baseless and illogical.  The rejection is maintained.

	Appellant’s Ninth Argument:  Rejection of claim 21 under 35 USC 103 over Corwin in view of O’Hara should be withdrawn because “wetsuit attachment assembly” is not merely intended use language and wetsuits differ vastly from bathing garments in both purpose and structure.  
	Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  Appellant supports this argument in part based on the example of XCEL brand’s product features webpage describing elements incorporated into their wetsuits.  However, as previously noted, this is an example of another entity’s wetsuit (i.e. XCEL), not the wetsuit of Appellant’s invention.  Examiner further notes in the specification that “[a]s used herein, ‘attachment assembly’ means an assembly for attaching a water sports accessory to a water sports apparel (e.g. a wetsuit)” (see para. 17).  The phrase “e.g. a wetsuit” implies that a wetsuit is merely an example of a water sports apparel and the specification does not provide a specific definition for what constitutes a “wetsuit,” merely discussing instead that:
Features of dry suits and wetsuits may vary depending upon the specific aquatic activity or water temperature range for which the suits are designed. As an example, a wetsuit for activities that require significant movement (e.g., surfing and windsurfing) may have backing materials with elastane (i.e., spandex) to reduce limitations on movement while wearing the wetsuit. A wetsuit for scuba diving or colder waters may include water-resistant seals (e.g., rubber cuffs) at the wrist, ankle, and neck openings to limit the entry of water. Additionally, a wetsuit for open water swimming may only include a single layer of backing material located on an inner surface (i.e., facing and contacting the wearer) to reduce drag, although additional texture may be included in arm areas to enhance pull during swimming. Moreover, some wetsuits primarily cover only the torso of a wearer to impart a greater freedom of movement in the arms and legs in warmer water temperatures, while other wetsuits may cover the torso, arms, and legs to impart greater thermal insulation in colder water temperatures. As a further example, wetsuits designed for warmer waters may incorporate relatively thin neoprene elements (e.g., 0.5-2 millimeters), whereas wetsuits designed for colder waters may incorporate relatively thick neoprene elements (e.g., 3-6 millimeters or more). Accordingly, multiple features of wetsuits may vary considerably.

Specification at para. 39.
	Examiner makes particular note of the final sentence of para. 39 that “multiple features of wetsuits may vary considerably.”  At least because Appellant has not provided a specific definition as to what constitutes the “wetsuit” of the present invention, it follows that it is improper to argue that “surfer’s bathing or surfing suit,” disclosed by Corwin could not serve the function of being a “wetsuit.”  Examiner asserts that at least because claim 21 does not recite any particular structure required or excluded from what constitutes the “wetsuit” that any garment that is capable of being worn by a wearer while being wet can properly be considered a “wetsuit.”  The rejection is maintained.

	Appellant’s Tenth Argument:  Rejection of claim 21 under 35 USC 103 over Corwin in view of O’Hara should be withdrawn because it would not have been obvious to one of ordinary skill in the art to combine a leash and a wetsuit because they are standalone products and the problem of leash tangle is a problem that represents a long-felt unresolved need.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  Examiner asserts that combining a surfboard leash with a wetsuit would have been obvious to one of ordinary skill in the art before surfboard leashes and wetsuits are both well known in the art to be products that surfers use simultaneously while surfing.  Likewise, Corwin teaches combining garments capable of performing as wetsuits with leashes.  Examiner is not necessarily asserting that the present invention as disclosed does not represent a non-obvious improvement over the prior art nor that it may not solve a long-felt unsolved problem.  Examiner is merely respectfully asserting that the invention as claimed in exceptionally broad claim 21 does not satisfy such standards.  It is respectfully suggested that Appellant amend claim 21 to incorporate additional structural element(s) which find support in the application as originally disclosed in order to overcome the current basis of rejection.  The rejection is maintained.  

Appellant’s Eleventh Argument:  Rejection of claim 22 under 35 USC 103 over Corwin in view of O’Hara should be withdrawn because element 20 of Corwin is a “clip" and therefore cannot be properly considered a “bar.”
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that the term “bar” is broad and merely means “a solid piece or block of material that is longer than it is wide” (see https://www.merriam-webster.com/dictionary/bar).  As depicted in Corwin Figs. 2-5, element 20 is a piece of material that is longer than it is wide.  It can therefore properly be considered a “bar.”   Further, as previously discussed, Appellant does not define “bar assembly” in the specification (see para. 21) and Examiner is therefore free to rely on structures that Appellant may not consider to be true “bar assemblies” but nevertheless read on the limitation.  The rejection is maintained.

Appellant’s Twelfth Argument:  Rejection of claim 23 under 35 USC 103 over Corwin in view of O’Hara should be withdrawn because element 20 Corwin is a “clip" and therefore cannot be properly considered a “quick release assembly” because “quick release assembly” is defined in the specification at para. 22 to mean an attachment assembly that can be quickly separated during use so that a user can be separated from an item and if element 20 of Corwin is separated from the user, user remains attached to the surfboard via an ankle connection.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that element 20 of Corwin would be capable of quick release from the waist area of the wearer and that at least inasmuch as currently claimed, this would result in at least some additional separation of the wearer and an item (i.e. the leash).  The rejection is maintained.

Appellant’s Thirteenth Argument:  Rejection of claim 31 under 35 USC 103 over Corwin in view of O’Hara and in further view of US Pub No. 2019/0144085 Ventura et al. (Ventura) should be withdrawn because Ventura does not disclose a kit comprising a leash and a wetsuit attachment assembly as recited in claim 31.
Examiner’s Response:  Appellant’s arguments have been fully considered but they are not persuasive.  For reasoning similar to that discussed above regarding claim 21, Examiner respectfully disputes Appellant’s assertions that Corwin does not disclose a wetsuit.  Examiner likewise respectfully asserts that while “wetsuits” and “bathing garments” may include differing structure(s) and at times be used in somewhat different situations, both are garments intended to be worn while a wearer engages in aquatic activities and therefore teachings regarding one may be relevant to teachings regarding the other.  The rejection is maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/F Griffin Hall/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732     

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.